Case 0:20-cv-61849-RS Document 1-1 Entered on FLSD Docket 09/11/2020 Page 1 of 23




        EXHIBIT
          A
9/11/2020                                                    Case
                                Case 0:20-cv-61849-RS Document 1-1Detail - Public - Broward
                                                                      Entered        on FLSDCountyDocket
                                                                                                  Clerk of Courts
                                                                                                            09/11/2020 Page 2 of 23




                                                                                                                                                        Menu   
                           Are you summoned to report for Jury Duty remotely? Learn more about Remote Jury Duty by Zoom
                                                    (/Divisions/JuryServices#RemoteJuryDutybyZoom)
                             Is your court hearing being held via Zoom? Learn more about Remote Court Hearings by Zoom
                                             (/GeneralInformation/Miscellaneous#RemoteHearingsbyZoom)
            Read More (/GeneralInformation/Miscellaneous#CoronavirusUpdates) about Broward Courts Coronavirus (COVID-19) updates.



   Case Detail - Public                                                                                                                                 Print


      Mitchell Weller Plaintiﬀ vs. Envision Physician Services LLC Defendant


            Broward County Case Number: CACE20012992
            State Reporting Number: 062020CA012992AXXXCE
            Court Type: Civil
            Case Type: Other
            Incident Date: N/A
            Filing Date: 08/10/2020
            Court Location: Central Courthouse
            Case Status: Pending
            Magistrate Id / Name: N/A
            Judge ID / Name: 04 Perlman, Sandra




                                                                                                                                                                 
https://www.browardclerk.org/Web2/CaseSearchECA/CaseDetail/?caseid=MTA5MzI4NDU%3d-j1yWO0eJIZY%3d&caseNum=CACE20012992&category=CV&accessLevelCodeOUT=ANONYMOUS&at…   1/5
9/11/2020                                               Case
                           Case 0:20-cv-61849-RS Document 1-1Detail - Public - Broward
                                                                 Entered        on FLSDCountyDocket
                                                                                             Clerk of Courts
                                                                                                       09/11/2020 Page 3 of 23

        −    Party(ies)                                                                                                                                      Total: 2


                                                                                                                 Attorneys / Address
            Party Type        Party Name                                                Address                  Denotes Lead Attorney


            Plaintiﬀ          Weller, Mitchell                                                                            Eisenband, Michael L, ESQ.
                                                                                                                                  Retained
                                                                                                                                Bar ID: 94235
                                                                                                                              BLANK ROME LLP
                                                                                                                          Broward Financial Centre
                                                                                                                        500 E Broward Blvd, Suite 2100
                                                                                                                          Fort Lauderdale, FL 33394
                                                                                                                               Status: Active



            Defendant         Envision Physician Services LLC




        −    Disposition(s)                                                                                                                                  Total: 0


            Date                                 Statistical Closure(s)


            Date                     Disposition(s)                                             View                          Page(s)




        −    Event(s) & Document(s)                                                                                                                          Total: 7



            Date           Description                                       Additional Text                                                 View        Pages

            09/09/2020     Notice of Appearance
                                                                                                                                                        1
                                                                                                                                                                        
                                                                             Party: Plaintiﬀ Weller, Mitchell

https://www.browardclerk.org/Web2/CaseSearchECA/CaseDetail/?caseid=MTA5MzI4NDU%3d-j1yWO0eJIZY%3d&caseNum=CACE20012992&category=CV&accessLevelCodeOUT=ANONYMOUS&at…          2/5
9/11/2020                                                 Case
                             Case 0:20-cv-61849-RS Document 1-1Detail - Public - Broward
                                                                   Entered        on FLSDCountyDocket
                                                                                               Clerk of Courts
                                                                                                         09/11/2020 Page 4 of 23
             Date             Description                                    Additional Text                                              View      Pages


             08/18/2020       Summons Returned Served                        August 13, 2020 at 11:20 am
                                                                                                                                                   2
                                                                             Party: Defendant Envision Physician Services LLC


             08/11/2020       Search for prior case performed per 2020-      NONE
                                                                                                                                                   1
                              4-Civ-UFC-CO


             08/10/2020       Civil Cover Sheet
                                                                                                                                                   2

                                                                             Amount: $10,000,000.00

             08/10/2020       eSummons Issuance                              Envision Physician Services, LLC
                                                                                                                                                   1


             08/10/2020       Complaint (eFiled)
                                                                                                                                                   12


             08/10/2020       Civil Cover Sheet
                                                                                                                                                   2

                                                                             Amount: $10,000,000.00




        −      Hearing(s)                                                                                                                               Total: 0


            There is no Disposition information available for this case.




        −      Related Case(s)                                                                                                                          Total: 0


            There is no related case information available for this case.




   Brenda D. Forman
                                                                                                                                                                   
https://www.browardclerk.org/Web2/CaseSearchECA/CaseDetail/?caseid=MTA5MzI4NDU%3d-j1yWO0eJIZY%3d&caseNum=CACE20012992&category=CV&accessLevelCodeOUT=ANONYMOUS&at…     3/5
9/11/2020                                                  Case
                              Case 0:20-cv-61849-RS Document 1-1Detail - Public - Broward
                                                                    Entered        on FLSDCountyDocket
                                                                                                Clerk of Courts
                                                                                                          09/11/2020 Page 5 of 23
   Clerk of Court
   Broward County
   17th Judicial Circuit

   MORE ABOUT THE CLERK (/ABOUTUS/ABOUTTHEOFFICE#ABOUTTHECLERK)                                                                                                      


                           (https://www.facebook.com/browardclerkofcourts/)




   Connect with Us

   COURTHOUSE LOCATIONS (/ABOUTUS/HOURSANDLOCATIONS#COURTHOUSELOCATIONS)                                                                                             

   CONTACT US (/ABOUTUS/ABOUTTHEOFFICE#CONTACTUS)                                                                                                                    

   DISCLAIMER AGREEMENT (/GENERALINFORMATION/MISCELLANEOUS#DISCLAIMERAGREEMENT)                                                                                      

   CLERK DIRECTORY (/ABOUTUS/HOURSANDLOCATIONS#CLERKDIRECTORY)                                                                                                       

   TELL US WHAT YOU THINK (/MISCELLANEOUS/CLERKSURVEYS)                                                                                                              



   Accessibility & Support

   ADA NOTICE (/GENERALINFORMATION/MISCELLANEOUS#ADA)                                                                                                            

   PRINT                                                                                                                                                         

   FREQUENTLY ASKED QUESTIONS (HTTPS://WWW.BROWARDCLERK.ORG//WEB2/CASESEARCHECA/FREQUENTQUESTIONS/)                                                                  

   GLOSSARY OF TERMS (HTTPS://WWW.BROWARDCLERK.ORG//WEB2/CASESEARCHECA/GLOSSARY/)                                                                                    



   Main Courthouse Location

   201 SE 6th Street                                                                                                                                            
https://www.browardclerk.org/Web2/CaseSearchECA/CaseDetail/?caseid=MTA5MzI4NDU%3d-j1yWO0eJIZY%3d&caseNum=CACE20012992&category=CV&accessLevelCodeOUT=ANONYMOUS&at…       4/5
9/11/2020                                               Case
                           Case 0:20-cv-61849-RS Document 1-1Detail - Public - Broward
                                                                 Entered        on FLSDCountyDocket
                                                                                             Clerk of Courts
                                                                                                       09/11/2020 Page 6 of 23
   Fort Lauderdale
   Florida, US 33301
   Phone: (954) 831-6565




                PUBLIC RECORDS CUSTODIAN (/GENERALINFORMATION/MISCELLANEOUS#PUBLICRECORDSCUSTODIAN)  PURSUANT TO 119.12(2), F.S.

                PUBLIC ACCESS TO JUDICIAL RECORDS (/GENERALINFORMATION/MISCELLANEOUS#JUDICIALRECORDRULE)  PURSUANT TO RULE 2.420

      Under Florida law, email addresses are public records. If you do not want your email address released in response to a public records request, do not send
                                                                     electronic mail to this entity.
                                                          Instead, contact this oﬃce by phone or in writing.
                                                                     © 2020 - All rights reserved




                                                                                                                                                                
https://www.browardclerk.org/Web2/CaseSearchECA/CaseDetail/?caseid=MTA5MzI4NDU%3d-j1yWO0eJIZY%3d&caseNum=CACE20012992&category=CV&accessLevelCodeOUT=ANONYMOUS&at…   5/5
Case 0:20-cv-61849-RS Document 1-1 Entered on FLSD Docket 09/11/2020 Page 7 of 23
Case 0:20-cv-61849-RS Document 1-1 Entered on FLSD Docket 09/11/2020 Page 8 of 23
Case 0:20-cv-61849-RS Document 1-1 Entered on FLSD Docket 09/11/2020 Page 9 of 23
Case 0:20-cv-61849-RS Document 1-1 Entered on FLSD Docket 09/11/2020 Page 10 of 23
Case 0:20-cv-61849-RS Document 1-1 Entered on FLSD Docket 09/11/2020 Page 11 of 23
Case 0:20-cv-61849-RS Document 1-1 Entered on FLSD Docket 09/11/2020 Page 12 of 23
Case 0:20-cv-61849-RS Document 1-1 Entered on FLSD Docket 09/11/2020 Page 13 of 23
Case 0:20-cv-61849-RS Document 1-1 Entered on FLSD Docket 09/11/2020 Page 14 of 23
Case 0:20-cv-61849-RS Document 1-1 Entered on FLSD Docket 09/11/2020 Page 15 of 23
Case 0:20-cv-61849-RS Document 1-1 Entered on FLSD Docket 09/11/2020 Page 16 of 23
Case 0:20-cv-61849-RS Document 1-1 Entered on FLSD Docket 09/11/2020 Page 17 of 23
Case 0:20-cv-61849-RS Document 1-1 Entered on FLSD Docket 09/11/2020 Page 18 of 23
Case 0:20-cv-61849-RS Document 1-1 Entered on FLSD Docket 09/11/2020 Page 19 of 23
Case 0:20-cv-61849-RS Document 1-1 Entered on FLSD Docket 09/11/2020 Page 20 of 23
Case 0:20-cv-61849-RS Document 1-1 Entered on FLSD Docket 09/11/2020 Page 21 of 23
Case 0:20-cv-61849-RS Document 1-1 Entered on FLSD Docket 09/11/2020 Page 22 of 23
Case 0:20-cv-61849-RS Document 1-1 Entered on FLSD Docket 09/11/2020 Page 23 of 23
